Mr. Justice Wilkin delivered the opinion of the court: The appellant, as grounds of reversal, urges that the amounts of damage are excessive, and that the services of the solicitors, upon which the claims were based, were rendered, partly at least, upon the arguments of the general demurrer to the bill and in general defense of the case, and not solely upon the dissolution of the temporary injunction. We do not see how there can be any misunderstanding as to the law applicable to the facts of this case. The allowance of these damages for service rendered in obtaining the dissolution of the temporary injunction is governed by section 12 of chapter 69. (Hurd’s Stat. 1903, p. 1042.) This section has been upon the statute books for over a quarter of a century and has been before this court for construction on many different occasions. One of the latest cases is that of Landis v. Wolf, 206 Ill. 392, where we reviewed our former decisions and held that solicitors’ fees which are necessarily incurred in procuring the dissolution of an injunction may be allowed as damages, but that where an injunction is merely ancillary to the principal relief sought by the bill and its dissolution is only incidental to the defense made and the counsel fees are incurred in defending the suit generally or in the management of some other branch of the case, they cannot be assessed as damages. The damages allowed by the statute are only those sustained by reason of an improper and wrongful suing out of the injunction, and the solicitors’ fees can only extend to the motion to dissolve. It makes no difference whether there was a demurrer interposed or not, or that the knowledge about the case gained upon the hearing of the motion to dissolve was subsequently used upon the trial of the case on its merits. If the injunction is the primary object of the suit and a motion is made to dissolve, counsel will be entitled to a reasonable fee based upon the labor performed in the attempt to dissolve. From an examination of the record it appears that the questions asked the witnesses at the hearing on the suggestions of damages were limited to the usual and customary charge for services of attorneys in cases similar to the one at bar. The questions covered the nature of the work of the attorneys in detail, and were limited to the work done on the motion to dissolve the temporary injunction. In the case of the Columbia Yacht Club the motion to dissolve was argued only in the circuit court, while as to the other appellee it was carried through the Appellate Court. We fail to find any place in the record where there is any objection to any material part of the evidence offered on the suggestion of damages. The decree awards the amounts of damages by reason of the expense for legal services in procuring the dissolution of the temporary injunction, and recites that they were for legal services rendered for the sole purpose of procuring the dissolution. We do not see how a finding could be more specific. The court apparently had in mind the correct rule of law, both at the time the evidence was taken and at the time .the decree was rendered. From an examination of the record we are also convinced that the amounts allowed were reasonable under the evidence submitted. We find no reversible error, and the decree will be afín med. Decree affirmed.